                                    DEPARTMENT OF JUSTICE
                           BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND
                                         EXPLOSIVES
                                    925 South U.S. Highway 301, Tampa, Florida 33619
                                                      813-431-0487


                                  DESTRUCTIVE DEVICE DETERMINATION
      To:     Special Agent Christopher J. Nicolussi                                   I/N: 767045-18-0069
              Bureau of Alcohol, Tobacco, Firearms and Explosives
              400 North Tampa Street, Suite #2100                                  Date: September 27, 2018
              Tampa, FL 33602

            As requested, the following items were evaluated in order to form an opinion as to the design,
            construction, functioning, effects, and technical classification of the materials involved in this
            investigation.

            ITEMS SUBMITTED FOR ANALYSIS OR EVALUATION

            Item 1. ATF Reports of Investigation #1 dated April 11, 2018 and #2 dated April 26, 2018.

            Item 2. Tampa PD report number 2018-187803 approved on April 13, 2018

            Item 3. ATF Forensic Laboratory Report number 18A0116 (1,2,3), dated August 10, 2018.

            Item 4. Physical evidence received on September 20, 2018 and examined on September 26, 2018.

            DEVICE DESIGN AND CONSTRUCTION

            The materials evaluated in this investigation are consistent with an improvised explosive rocket
            motor that had functioned and, an improvised explosive weapon that was disassembled.

            The rocket motor consisting of exhibits 59, 63, and 76 was constructed using a length of
            polyvinyl chloride (PVC) pipe, which was sealed at one end with a PVC end cap and contained
            a quantity of explosive powder identified through laboratory analysis as a nitrate explosive
            mixture. The other end was plugged with clay and an improvised venturi created. The end cap
            was sealed to the pipe using a PVC based adhesive. The absence of any electrical or
            mechanical firing system along with statements made by the maker of the device indicate that a
            length of burning type fuse was used to initiate the explosive powder.

       The device consisting of exhibit 38 was constructed using a length of polyvinyl chloride (PVC)
       pipe that was sealed at each end with PVC end caps. The ends were secured in place with a
       PVC based adhesive. The pipe contained an explosive mixture identified through laboratory
       analysis as a mixture of prilled ammonium nitrate and aluminum commonly known as
       Tannerite. One of the end caps was modified by having a hole drilled through its center face.
       An improvised initiator was constructed using two lengths of multi-strand wire with a smaller
       diameter length of single strand wire connected between the exposed ends of the multi-strand
       wire. The wire was then placed into a length of plastic straw that contained a small quantity of
       an explosive mixture identified through laboratory analysis as a chlorate/perchlorate explosive
       mixture. The initiator was then passed through the hole in the end cap and secured in place
       with an adhesive.
ATF F 3324.1 (1-2005)                                                                            Page 1 of 2
                      STATEMENT OF EXPLOSIVES TECHNOLOGY BRANCH
                             (Continuation Sheet for ATF F 3324.1)
                                                        -2-
I/N: 767045-18-0069


        DEVICE FUNCTIONING AND EFFECTS

        Regarding the rocket motor, lighting the fuse of the rocket motor did, after a delay ignite the
        explosive powder, causing the device to explode. This explosion projected PVC fragments at
        high velocities, in all directions. Devices of this type are capable of causing property damage
        and/or serious injury or death to persons near the explosion.

        In the case of the device, applying electrical current to the wires would cause the bridge-wire to
        heat up and ignite the explosive powder in the straw causing an explosion. This explosion could
        cause the explosive mixture in the pipe to explode. This explosion would project PVC
        fragments at high velocities, in all directions. Devices of this type are capable of causing
        property damage and/or serious injury or death to persons near the explosion.

        OPINION

        Based upon the above, it is the opinion of the undersigned that the improvised rocket motor involved
        in this investigation contained an explosive mixture identified in the Federal registers annual list of
        explosive materials and would be properly identified as an explosive as that term is defined in 18
        U.S. C. Chapter 40.

        Furthermore, it is the opinion of the undersigned that the device examined in this investigation was
        designed as a weapon commonly known as a pipe bomb, and would be properly identified as an
        explosive bomb. Explosive bombs are explosives as that term is defined in 18 U.S.C. Chapter 40, and
        are destructive devices as the term is defined in 26 U.S.C., §5845(f).


                          Digitally signed by KEVIN
                          MINER
                          Date: 2018.09.27 11:41:55
                          -04'00'
        ____________________________________
        Submitted by: Kevin M. Miner
        Explosives Enforcement Officer
                                      Digitally signed by Kenneth
                                      Erickson
                                      Date: 2018.09.28 10:01:11 -05'00'
        ____________________________________
        Approved by: Kenneth C. Erickson
        Program Manager, Explosives Enforcement Branch




ATF F 3324.1 (1-2005)                                                                              Page 2 of 2
                        DESTRUCTIVE DEVICE DETERMINATION
                          (Continuation Sheet for ATF F 3324.1)
                                           -3-
I/N: 767045-18-0069




ATF F 3324.1 (1-2005)                                             Page 3 of 3
